CONCURRING/DISSENTING OPINION BY
PANELLA, J.:
¶ 1 I concur with the majority’s well reasoned conclusions that the New Jersey statute of limitations applies and that under New Jersey law, Appellant is entitled to no relief. However, I cannot join the majority’s conclusion that TICO’s conduct in concealing the availability of benefits did not toll the running of the limitations period. TICO’s conduct in the case sub judice is distinguishable from the facts before the Court in Miller, as TICO affirmatively informed Appellant that her benefits had been exhausted. This is not a case where TICO merely remained silent. Accordingly, I must dissent from that portion of the majority’s discussion, which held as an alternative basis for its decision, that TICO had no “affirmative obligation to inform Appellant about potential benefits.”